DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiokawa, et al (U.S. Patent Application Publication 2009/0272894 A1).
Regarding claim 1, Shiokawa discloses a direct sample introduction device, comprising:
A pre-evacuating chamber (26) that has an internal space extending in a first direction through which a sample probe (20) extends in the first direction;
A first ventilation unit (27) that is allowed to be opened and closed, with a first end thereof being connected to the pre-evacuating chamber (Fig. 2); and

Regarding claim 2, Shiokawa discloses wherein the first end of the first ventilation unit and the first end of the second ventilation unit are arranged at the pre-evacuating chamber at different positions to each other in the first direction (Fig. 2).
Regarding claim 3, Shiokawa’s temperature control unit implies a temperature sensor that measures information related to temperature of the sample introduction probe in the pre-evacuating chamber, since the temperature must be known in order to be controlled.
Regarding claim 9, Shiokawa discloses a method for cooling a sample introduction probe, comprising:
Arranging a sample introduction probe (20) in a pre-evacuating chamber (26) having an internal space extending in a first direction;
Supplying gas to an inside of the pre-evacuating chamber through a first ventilation unit (27) a first end of which is connected to the pre-evacuating chamber; and
Evacuating gas of the inside of the pre-evacuating chamber through a second ventilation unit (25) a first end of which is connected to the pre-evacuating chamber.
Claim(s) 1, 2, 4,  and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrikse, et al (U.S. Patent Application Publication 2014/0033835 A1).
Regarding claim 1, Hendrikse discloses a direct sample introduction device, comprising:

A first ventilation unit (166) that is allowed to be opened and closed, with a first end thereof being connected to the pre-evacuating chamber (Fig. 1A); and
A second ventilation unit (150) a first end of which is connected to the pre-evacuating chamber and a second end of which is connected to a low pressure source (162).
Regarding claim 2, Hendrikse discloses wherein the first end of the first ventilation unit and the first end of the second ventilation unit are arranged at the pre-evacuating chamber at different positions to each other in the first direction (Fig.1A).
Regarding claim 4, Hendrikse discloses a control unit (168) that controls an open/closed state of the first ventilation unit, an open/closed state of the second ventilation unit, and pressure of the low pressure source (Fig. 1A).
Regarding claim 7, Hendrikse discloses wherein the control unit controls the open/closed state or the pressure of the low pressure source based on information related to temperature of the sample introduction probe in the pre-evacuating chamber (paragraph 0040).
Claim(s) 1-3, 5, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer, et al (U.S. Patent 4,933,548).
Regarding claim 1, Boyer discloses a direct sample introduction device, comprising:

A first ventilation unit (30) that is allowed to be opened and closed, with a first end thereof being connected to the pre-evacuating chamber; and
A second ventilation unit (12) a first end of which is connected to the pre-evacuating chamber and a second end of which is connected to a low pressure source (46a).
Regarding claim 2, Boyer discloses wherein the first end of the first ventilation unit and the first end of the second ventilation unit are arranged at the pre-evacuating chamber at different positions to each other in the first direction (Fig. 1).
Regarding claim 3, Boyer discloses a temperature sensor (26) that measures information related to the temperature of the sample introduction probe in the pre-evacuating chamber.
Regarding claim 5, Boyer discloses a third ventilation unit (38) that is allowed to be opened and closed, with a first end thereof being connected to the pre-evacuating chamber and a second end thereof being connected to a gas supply source (34), wherein: the first end of the first ventilation unit and the first end of the third ventilation unit are arranged at the pre-evacuating chamber at different positions to each other in the first direction (Fig. 1).
Regarding claim 9, Boyer discloses a method for cooling a sample introduction probe, comprising:
Arranging a sample introduction probe (20) in a pre-evacuating chamber (10) having an internal space extending in a first direction;

Evacuating gas of the inside of the pre-evacuating chamber through a second ventilation unit (12) a first end of which is connected to the pre-evacuating chamber.
Regarding claim 10, Boyer discloses wherein the first end of the first ventilation unit (30) and the first end of the second ventilation unit (12) are arranged at different positions to each other in the first direction (Fig. 1), and the sample introduction probe (20) is cooled by flowing gas from the first ventilation unit towards the second ventilation unit along the first direction in the pre-evacuating chamber (column 6, lines 30-37).
Regarding claim 11, Boyer discloses wherein by depressurizing the second ventilation unit (12) by connecting a second end of the second ventilation unit to a low pressure source (46a), gas is caused to flow from the first ventilation unit towards the second ventilation unit (column 6, lines 30-37).
Regarding claim 12, Boyer discloses wherein by pressurizing the first ventilation unit (30) by connecting a second end of the first ventilation unit to a gas supply source (38), gas is caused to flow from the first ventilation unit towards the second ventilation unit (column 6, lines 30-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Hendriske.
Regarding claims 6 and 8, Boyer discloses the device according to claim 5, but fails to teach a control unit that controls an open/closed state of at least one of the first ventilation unit, the second ventilation unit and the third ventilation unit, or pressure of the low pressure source; however, Hendriske teaches a similar apparatus further comprising a controller (168) configured to control the first ventilation unit (166), the second ventilation unit (150) and the pressure of the low pressure source (164) based on information related to temperature of the sample introduction probe in the pre-evacuating chamber (paragraph 0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Boyer’s apparatus with a controller configured to control an open/closed state of at least one of the first ventilation unit, the second ventilation unit and the third ventilation unit, or the pressure of the low pressure source, in order to allow automation of these functions.
Claim 13 is drawn to the method of using the device according to claim 6, and the same rejection applies mutatis mutandis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.